Judgment unanimously affirmed. Memorandum: Defendant’s claim that he was denied the effective assistance of counsel at his Wade hearing is lacking in merit (see, People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 147; see also, Strickland v Washington, 466 US 668, 694). Our review of the record reveals that the facts and circumstances surrounding the procedures used by the police in assembling the photo array and in conducting the identification proceeding were fully developed at the hearing. The hearing court’s determination that the victim’s identification was not tainted by any sugges*1167tive police conduct is fully supported by the record. (Appeal from judgment of Supreme Court, Erie County, Dadd, J.— rape, first degree.) Present—Callahan, J. P., Doerr, Boomer, Green and Davis, JJ.